Citation Nr: 0022104	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  98-15 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs  (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
VARO in Detroit which continued a 50 percent disability 
rating for the veteran's PTSD.



FINDING OF FACT

Manifestations of the veteran's PTSD include anxiety, 
depression, flashbacks, and an inability to function 
effectively with medication.  The manifestations are of such 
severity as to result in total occupational and social 
impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155; 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the claim for 
an increased rating is plausible and capable of 
substantiation and therefore well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to that claim.  In this case the veteran has been 
hospitalized a number of times for his PTSD and there are 
multiple reports of treatment and evaluation accorded him in 
the past several years for his PTSD.  The Board is satisfied 
that all relevant evidence has been obtained regarding the 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all of the evidence of record 
pertaining to the history of the veteran's service-connected 
PTSD.  The Board has found nothing in the historical record 
that would lead to the conclusion that the current evidence 
of record is not adequate for rating purposes.  The Board is 
of the opinion that this case presents no evidentiary 
considerations, except as noted below, that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

38 C.F.R. Part 4, Diagnostic Code 9411 of the Rating Schedule 
provides that occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or 
stereotype speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, warrants 
a 50 percent evaluation.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activity; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently; appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, warrants a 70 percent 
evaluation.

Total occupational and social impairment due to such symptoms 
as gross impairment of thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance and minimal personal hygiene); 
disorientation to time and place, memory loss for names of 
close relatives, own occupation or own name, warrants a 100 
percent evaluation.

The medical evidence of record includes the report of a VA 
PTSD examination accorded the veteran in December 1997.  It 
was noted that the veteran had dreams, nightmares, and 
flashbacks related to his experiences in Vietnam.  He also 
had anxiety attacks, with shortness of breath, palpitations, 
tingling, and numbness.  He also had hypervigilance, 
irritability, and problems with sleep.  He avoided 
firecrackers and other events that resembled his traumatic 
experiences.  He reported having multiple stressors.  A 
notation was made of a depressed mood, anhedonia, 
hopelessness, and "foreshortened" future without any suicidal 
plans.  Additionally, he had diminished interest in 
significant activities and was very evasive and detached from 
other people.  He was described as having severe occupational 
and social impairment.  A notation was made of coronary 
artery disease which complicated his functioning.  He was 
given a global assessment of functioning score of 55.  The 
Axis I diagnosis was chronic PTSD.  

The record reveals that the veteran has been hospitalized for 
treatment and evaluation of his PTSD on several occasions in 
the 1990's.  At the time of one such hospitalization in March 
1998 at the VA Medical Center in Ann Arbor, Michigan, the 
veteran came in because he felt he was no longer able to 
control his temper.  He reported an increased frequency of 
flashbacks and graphic nightmares of his Vietnam experiences.  
He also noted decreased patience with his friends and loved 
ones.

On interview his speech was rapid and he had flights of ideas 
and circumstantiality.  He related harrowing stories of his 
wartime experiences.  On mental status examination his mood 
was irritable and remorseful.  Affect was full with rapid 
transitions.  Insight was fair to poor, as he knew he needed 
help, but he blamed everything on a friend.  Judgment was 
fair to poor, as he did seek help, but only after his girl 
friend left him.  The diagnoses were:  PTSD; rule out bipolar 
disorder; ethanol dependence, in remission; and marijuana 
dependence.  He was given a global assessment of functioning 
score of 25.  

Later in March 1998, the veteran was transferred to the VA 
Medical Center in Battle Creek, Michigan, for continued 
hospitalization and treatment.  On mental status examination 
during hospitalization, speech was pressured and at times 
nonstop.  Memory was not stable.  Judgment and insight were 
poor.  Hospital course was short as he stated he wanted to go 
and take care of a terminally ill relative.  He was 
argumentative and wanted to leave the hospital.  He continued 
to exhibit rapid speech.  However, he was not considered 
dangerous to himself or others and was described as able to 
take care of his basic needs.  He was discharged on a regular 
basis without medication.  He stated he would seek outpatient 
services at the VA Medical Center in Ann Arbor.  The final 
Axis I diagnoses were:  PTSD; moderate manic bipolar 
disorder; polysubstance dependence, alcohol and marijuana, 
continuous.  The global assessment of functioning score was 
given as 60/65.

The veteran gave testimony regarding the impact of his PTSD 
symptoms on his ability to function at a personal hearing 
before a hearing officer at the Detroit RO in May 1998.

Of record are reports of outpatient visits at a VA medical 
facility in Ann Arbor on periodic occasions throughout 1999.  
In October 1999 the veteran was placed briefly on an 
inpatient medical unit where he was assigned an initial 
global assessment of functioning score of 50.  The veteran's 
judgment was described as impaired by distortions and 
feelings of being overwhelmed by various life crises.  Based 
on two significant observations, his global assessment of 
functioning score was reduced (this was noted as being in 
spite of some improvement while in the unit, with regard to 
coping skills, and commitment to outpatient followup) to 46 
because of a lack of concentration, his level of distraction, 
and impediments to his ability to cope effectively with 
anxiety making it "unrealistic" for him to be employed.  It 
was stated that his inability to function effectively even 
with medication, his mood cycling, and ineffective dosing 
levels, rendered him unemployable.  Notation was made of a 
preoccupation with past trauma and a lack of control with 
regard to impulses having strained his various relationships 
and causing him to end up often being isolated.

The veteran was hospitalized at the VA Medical Center in 
Battle Creek in December 1999.  He reported having flashbacks 
and nightmares about his Vietnam experiences, and stated he 
did not feel comfortable around people.  He had been 
extremely anxious and nervous with an obvious paranoid look 
on his face.  Difficulty sleeping was also noted.  His mood 
was described as depressed and anxious.  He felt hopeless and 
helpless without support.  He denied suicidal ideation or 
intention or plan.  No audio or visual hallucinations were 
noted.  He did have some delusions and paranoia.

Mental status examination revealed him to be alert and 
oriented.  He was cooperative, although extremely anxious and 
suspicious.  Affect and mood were depressed.  Speech was 
shaky.  Thought process was logical, but was positive for 
paranoia and delusion.

Consultation during hospitalization revealed difficulty in 
interpersonal relationships.  The veteran was pressured in 
speech and became tearful on reviewing the responses in his 
life.  Generally he did well during hospitalization.  Toward 
the end of hospitalization he was described as cheerful about 
the fact he had called his ex-girl friend and he claimed they 
were going to get back together after his discharge.

He was given Axis I diagnoses of PTSD, depression, and 
continuous marijuana dependency.  There was no Axis II 
diagnosis.  His global assessment of functioning score was 
given as 35 during the prior year and as 50 at the time of 
hospitalization.

The Diagnostic and Statistical Manual of Mental Disorders, 
4th ed. (DSM-IV) indicates that a global assessment of 
functioning score of 31 to 40 reflects some impairment in 
reality testing communication or major impairment in several 
areas such as work, family relations, judgment, thinking, or 
mood.  A score of 41 to 50 reflects serious symptoms or any 
serious impairment in social, occupational, or school 
functioning, such as no friends or inability to keep a job.  
With consideration of the symptoms reported by the veteran, 
including nightmares or flashbacks, social isolation, 
depression, anxiety, and impaired judgment, as well as the 
various assigned global assessment of functioning scores, the 
Board concludes the evidence supports a finding that the 
veteran's PTSD has resulted in total occupational and social 
impairment.  Accordingly, a 100 percent evaluation for the 
PTSD is warranted.  Reference in particular is made to the 
October 1999 comments as to the veteran's lack of 
concentration, and impediments to his ability to cope 
effectively with anxiety making it unrealistic for him to be 
employed in the opinion of the examiner, with specific 
reference made to the veteran's inability to function 
effectively even with the use of medication.  Accordingly, a 
100 percent evaluation for PTSD is warranted.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7.




ORDER

A rating of 100 percent for PTSD is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.


		
MILO H. HAWLEY
Acting Member, Board of Veterans' Appeals

	

 

